DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 10/08/2021 with traverse.
The cited reference is of record; therefore, no PTO-892 is attached.

Response to Transversal
The withdrawn the election of invention require; but retains the elected species since as applicant argument there is overlapping subject matter in independent claims 1 and 18. As a result, the office search the elected species and expand the search accordingly.

Elected Species
Compound 56 will be treated as the elected species for claims 1-21 as applicable.
A search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was expanded to find an examinable species.

Examinable Species

The examinable species is represented by Compound 5:

    PNG
    media_image1.png
    328
    634
    media_image1.png
    Greyscale

wherein one or more hydrogen in CnH2n+1 are replaced with fluorine atoms. The examinable species reads on claims 18-21. Claims 1-17 are withdrawn from further consideration as not reading on the examinable species.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/215,673  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application shows a compound reading on applicants’ Formula 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takimiya (JP 2009242339).

Regarding Claims 1-2, 4, 6-10, 16,Takimiya teaches a material represented by Compound 1 (page 13):

    PNG
    media_image2.png
    352
    932
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    384
    977
    media_image3.png
    Greyscale

The above paragraph from the machine translation shows that R1 and R2 can be hydrocarbon 1-30 wherein one or more hydrogen atoms can be replaced with halogens.


Compound 5 (page 26):

    PNG
    media_image1.png
    328
    634
    media_image1.png
    Greyscale


Compound 5 is a specific example of Compound 1 wherein R5 and R6 = S; R3 and R4 = H; R1 and R2 is an aliphatic group. 
Compound 5 reads on applicant Formula 1 wherein X and Y = CR”R”’ = C(CN)2; Z1 and Z2 = S; X1 and X4 = CR, R = H; X2 and X3 = CR, R= aliphatic group, CnH2n+1 wherein one or more hydrogen in CnH2n+1 are replaced with fluorine atoms.
Takimiya teaches various substituents options for R1 and R2. Such groups are viewed as functional equivalent substituents which gives rise to obvious variants based on generic Compound 1. 
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Compound 1 by selecting various functional equivalent substituents which would have included a variant of Compound 5 wherein one or more hydrogens in CnH2n+1 are replaced with fluorine atoms which reads on the instant limitations, absent unexpected results (per claim 18).
Compound 5 shows:
X2 and X3 = CR, R= aliphatic group, CnH2n+1 wherein one or more hydrogen in CnH2n+1 are replaced with fluorine atoms (per claim 19)
X and Y = CR”R”’ = C(CN)2 (per claim 20)
Reads on 
    PNG
    media_image4.png
    103
    184
    media_image4.png
    Greyscale
 (per claim 21)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786